Mr. Chief Justice Magruder delivered the opinion of the court: One ground, upon which it is urged that the declaration was demurrable, is, that the parties are alleged to have contracted for preferred stock; although there is no statement in the declaration as to what preferred stock means. It is contended by counsel for appellees, that it is not in the power of an incorporated company to create preferred stock without a statute upon the subject; and that, as no statute exists in this State authorizing the issue of preferred stock, a contract which provides for its issue cannot be enforced. The case of Higgins v. Lansingh, 154 Ill. 301, is referred to as authority for the contention of counsel in regard to preferred stock. We do not, however, deem it necessary to discuss this feature of the contract set up in the amended declaration, nor to express any views or make any decision in relation thereto. We think that the demurrer to the amended declaration was properly sustained for another reason. We concur with the view of the Appellate Court in deciding this case, as expressed in the following language quoted from their opinion, to-wit: “The action is against one John S. Morris and the Banquet Hall Company joined as defendants, and, while the declaration undertakes to show contracts by each of the defendants with the plaintiffs, there is no hint of any contract by defendants jointly. The declaration sets out two written contracts with Morris and alleges the payment to Morris by the plaintiffs of money thereunder; that Morris delivered the contracts and money to the Banquet Hall Company, which accepted the contracts and promised to perform them; to whom that promise was made the declaration does not state.” Where a declaration, as is the case with the amended declaration here, unites two causes of action in one count, such a declaration is liable to demurrer. At common law, it was not allowable to include more than one cause of action in one count. (Chicago, Burlington and Quincy Railroad Co. v. Magee, 60 Ill. 529; Louisville, Evansville and St. Louis Railroad Co. v. Hill, 29 Ill. App. 582; Columbian Hard Wood Lumber Co. v. Langley, 51 id. 100; 5 Ency. of Pl. & Pr. 334.) Where causes of action are joined they must affect all the parties alike. The same plaintiff may not join distinct causes of action against different defendants, except in proceedings where there is some statutory provision permitting or requiring it to be done. (1 Ency. of Pl. & Pr. 209; Atchison, etc. Railroad Co. v. Sumner County, 51 Kan. 617; Addicken v. Schrubbe, 45 Iowa, 315; Schafer v. Boyce, 41 Mich. 256; 11 Am. & Eng. Ency. of Law, 1015). “Distinct causes of action in favor of the same plaintiff or plaintiffs, but against different defendants, may not be joined.” (Ferguson v. Terry, 1 B. Mon. 96; Robinson v. Rice, 20 Mo. 229; Phillips v. Flynn, 71 Mo. 424; Burns v. Williams, 88 N. C. 159). The judgments of the Appellate Court and of the circuit court affirmed. Judgment affirmed.